Citation Nr: 0504050	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
nervousness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chest disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dizziness due to head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1954 
until May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in September 
2004.


FINDINGS OF FACT

1.  In May 1975, the RO denied the appellant's claims of 
service connection for nervousness and chronic chest 
disorder.  The veteran did not appeal that decision.

2.  In May 1987, the RO denied the appellant's claim of 
service connection for dizziness due to head injury.  The 
veteran did not appeal that decision.

3.  Since the prior denials, new evidence related to the 
appellant's claim of service connection for nervousness, a 
chest disorder, or dizziness due to head injury is cumulative 
and redundant; it does not relate to an unestablished fact 
necessary to substantiate any claim, and does not raise a 
reasonable possibility of substantiating any of the 
appellant's claims.


CONCLUSIONS OF LAW

1.  The May 1975 RO decision that denied service connection 
for nervousness and chronic chest disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (2004); 38 C.F.R. § 19.118 (1974).

2.  The May 1987 RO decision that denied service connection 
for dizziness due to head injury is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2004); 38 C.F.R. §§ 19.129, 19.192 (1986).

3.  New and material evidence has not been received; the 
claim of service connection for nervousness, a chest 
disorder, or dizziness due to head injury is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's request to reopen claims of 
entitlement to service connection for nervousness, a chest 
disorder, and dizziness due to head injury.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  (Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence needed to substantiate his claims, 
and the responsibility for obtaining it, by letters dated in 
March 2003 and August 2003.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
Among other things, the letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The Board notes in passing that the May 2003 and July 2003 
rating decisions on appeal, the statement of the case (SOC), 
the supplemental statement of the case (SSOC), and multiple 
supplemental correspondence, also informed the appellant of 
the types of evidence needed to substantiate his claims.  The 
March 2003 and August 2003 letters specifically addressed the 
legal requirements of a service connection and an application 
to reopen a previously denied claim.  Therefore, the 
Department's duty to notify has been satisfied.

With respect to VA's duty to assist the appellant, the RO has 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes VA medical records, VA examination 
records, private medical records, Board hearing transcript, 
and the appellant's own contentions.  It should be pointed 
out that, while the RO did not obtain an examination of the 
veteran, the VCAA recognizes that new and material evidence 
must be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  As 
discussed in further detail below, no new and material 
evidence has been submitted in conjunction with the 
appellant's claims.  The Board therefore does not have 
jurisdiction to act further in this matter.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995); Butler v. Brown, 9 Vet. App. 167 (1996).

II.  Application to Reopen

The initial claim for service connection for nervousness and 
a chest disorder was received in March 1975, whereas the 
appellant's initial claim for service connection for 
dizziness due to head injury was received in May 1987.  
Service medical records, to include entry and discharge 
examinations dated in September 1954 and April 1957 show that 
the appellant's heart, lungs and chest, neurologic, and 
psychiatric systems were "normal."  However, service 
discharge examination records dated in April 1963 noted 
"[o]ccasional dizzy spells and anterior chest pains with 
upper respiratory infections" and noted that a diagnosis of 
"[e]motional instability reaction" had been made in October 
1960.  In-service treatment records dated in June 1960 and 
August 1961 also show complaints of chest pain, and there was 
a report of the veteran "almost pass[ing] out" in December 
1962.  The appellant's service medical records further 
indicate that his complaints of chest pains were considered 
psychosomatic in June 1960 and were thought to be the result 
of a "URI" in August 1961.  The December 1962 complaint of 
"almost pass[ing] out" was associated with his blood 
alcohol level.

VA examination records dated in October 1970 show the 
appellant was diagnosed with "[a]nxiety reaction, manifested 
by anxious expectation, agitation and persistent tension..."  
The appellant's heart, lungs, and chest were noted to be 
normal at that time.  VA examination records dated in March 
1972 similarly noted that the appellant's heart, chest and 
lungs were normal and also diagnosed the appellant with 
"[a]nxiety reaction."  

Evidence added to the record since the May 1975 rating 
decision includes VA examination records dated in April 1983 
that noted "no significant abnormalities" in the 
appellant's respiratory and cardiovascular systems.  With 
respect to the appellant's nervous system, to include 
neurologic and psychiatric findings, the April 1983 VA 
examiner noted "no neurologic abnormalities" and diagnosed 
the appellant with "alcoholism by history."  

Evidence added to the record subsequent to the May 1987 
decision includes two excerpted copies of the appellant's 
service discharge examination records dated in April 1963, VA 
medical records dated from June 2003 to November 2003, and 
the appellant's own contentions.  (The excerpted copies of 
the appellant's service discharge examination records dated 
in April 1963 are exact duplicates of the original service 
discharge examination records previously associated with the 
appellant's claims file.)  VA outpatient treatment records in 
June 2003 indicate the appellant's history of chest pains and 
dizziness, but do not contain a current diagnosis.  

With respect to the appellant's contentions, he currently 
maintains that his nervousness, chronic chest disability, and 
dizziness are the result of his active military service.

The May 1975 rating decision that denied service connection 
for nervousness and a chest disorder, and the May 1987 
decision that denied service connection for dizziness due to 
head injury are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2004); 38 C.F.R. § 19.118 (1974); 38 C.F.R. 
§ 19.129, 19.192 (1986).  The Board's conclusion that these 
decisions are final is predicated upon the fact that 
notification of the rating decisions and of appellate rights 
was provided, and the appellant did not express disagreement 
within the time period allowed.  

A previously denied claim cannot be reopened by VA unless new 
and material evidence is received.  See 38 U.S.C.A. § 5108; 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When it is 
determined that new and material evidence has been received, 
VA must reopen a previously denied claim.  See 38 U.S.C.A. § 
5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Regardless of the actions of the RO, the Board 
has a legal duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
that was received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As the appellant filed his claim 
to reopen in February 2003, the definition of new and 
material evidence made effective August 29, 2001, found at 38 
C.F.R. § 3.156(a) (2004), applies in this case:

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

As previously mentioned, the evidence received since the May 
1975 decision includes an April 1983 examination report, and 
evidence received since the May 1987 rating decision includes 
two excerpted copies of the appellant's service discharge 
examination records dated in April 1963, VA medical records 
dated from June 2003 to November 2003, and the appellant's 
own contentions.  The Board initially notes that the 
excerpted copies of the appellant's service discharge 
examination records dated in April 1963 are not new as such 
records were previously associated with the claims file and 
considered by the RO.

With respect to the appellant's VA medical records dated from 
June 2003 to November 2003, the Board notes that such 
evidence is new in that it was not previously of record.  As 
for the materiality of such evidence, the VA medical records 
detail the appellant's outpatient treatment for disabilities 
unrelated to his claims currently here on appeal, with one 
exception.  VA treatment records dated in June 2003 show the 
appellant's history of dizziness and chest pains, but do not 
indicate a diagnosis.  The Board notes that the VA records, 
although not previously contained within the claims file, are 
not material as they merely reiterate that which was 
previously indicated within the record at the time of the 
prior final denials-that the appellant had a history of 
chest pains and dizziness.  The same may be said for the 
April 1983 VA examination report.  It does not tend to prove 
any salient point that had not already been shown in May 
1975.  In other words, a psychiatric diagnosis was provided 
of alcoholism by history, but the report was not probative as 
to whether any nervousness could be attributed to the 
veteran's period of military service.  Accordingly, the April 
1983 report and the appellant's VA medical records dated from 
June 2003 to November 2003 are cumulative and redundant of 
the evidence of record at the time of the last prior final 
denials, and do not raise a reasonable possibility of 
substantiating the claims.  

The evidence submitted since the prior final RO decisions in 
May 1975 and May 1987 also consists of the appellant's own 
lay statements.  The Board has reviewed all of these lay 
statements and to the extent that the appellant contends that 
his nervousness, chronic chest disorder, or dizziness was 
incurred in or aggravated by active military service, the 
additional statements are not new.  He has not submitted any 
new contentions regarding these claims; he has merely 
repeated his prior assertions.  These evidentiary assertions 
are therefore cumulative of evidence associated with the 
claims file at the time of the May 1975 and May 1987 
decisions and are not new and material for purposes of 
reopening a claim.  

In conclusion, the Board finds that the evidence received 
subsequent to the May 1975 and May 1987 RO decisions is not 
new and material and does not warrant the reopening of the 
appellant's claim of service connection for nervousness, 
chest disorder, or dizziness due to head injury.  38 U.S.C.A. 
§§ 5108 and 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence has not been received to reopen the 
appellant's claim of entitlement to service connection for 
nervousness, a chest disorder, or dizziness due to head 
injury; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


